Per curiam.
We granted appellant’s application to appeal to review his challenge to the methods used by the Child Support Recovery Unit of the Department of Human Resources to collect delinquent child support which he owes. We have reviewed the record in this case and find no substantive violations of appellant’s rights. Therefore, we affirm the order of the trial court in this regard.
However, we reverse that portion of the trial court’s order which holds that proceedings involving the Child Support Recovery Unit of the Georgia Department of Human Resources are not subject to the provisions of the Georgia Civil Practice Act. Rather, we hold that such proceedings are subject to the provisions of the Civil Practice Act in the same manner as other legal actions.
We further hold that attorneys representing the Child Support *838Recovery Unit are bound by the Code of Professional Responsibility and the Rules of Court, as are all other members of the State Bar of Georgia. As such, these attorneys must comply with the rules to which all attorneys are subject in their dealings with parties represented by counsel.
Decided March 8, 1993.
Wallace C. Clayton, for appellant.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, William M. Froze, Assistant Attorney General, Robert A. Kunz, Jo L. Parmer, Timothy J. Crouch, for appellee.

Judgment affirmed in part and reversed in part.


Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.